Exhibit 10.5

ACTUANT CORPORATION

CHANGE IN CONTROL AGREEMENT

FOR

MARK E. GOLDSTEIN

This Agreement is made as of December 29, 2008 (the “Effective Date”), between
Actuant Corporation (the “Corporation”), a Wisconsin corporation and Mark E.
Goldstein (the “Executive”).

WHEREAS, the Executive is a valued employee of the Corporation; and

WHEREAS, the Corporation desires to enter into this Change in Control Agreement
with the Executive to provide the Executive with contractual assurances to
induce the Executive to remain as an employee of the Corporation notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Corporation.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Executive and the Corporation agree as follows:

1. Employment and Duties. The Corporation hereby employs Executive as Executive
Vice President and Chief Operating Officer, with all powers and authority as are
customary to this position, and Executive hereby accepts employment with the
Corporation in accordance with the terms and conditions set forth herein.
Executive shall have such executive responsibilities as is customary with this
position and as the Corporation’s Board of Directors or the President (as the
case may be) shall from time to time assign to him. Executive agrees to devote
his full time (excluding annual vacation time), skill, knowledge, and attention
to the business of the Corporation and the performance of his duties under this
Agreement.

2. Termination, Bonus, and Severance Pay.

(a) As used in this Agreement, a Change in Control means:

(i) the date that any one person, or more than one person acting as a group (as
defined in paragraph (i)(5)(v)(B) of Treasury Regulation
Section 1.409A-3(i)(5)), acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Corporation, determined in accordance with Treasury Regulation
Section 1.409A-3(i)(5), other than in a public offering; or

(ii) the date that any one person, or more than one person acting as a group (as
determined in paragraph (i)(5)(v)(B) of Treasury Regulation
Section 1.409A-3(i)(5)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Corporation that have a total gross fair market value equal to
or more than 40 percent of the total gross fair market value of all of the
assets of the Corporation



--------------------------------------------------------------------------------

immediately before such acquisition (“gross fair market value” for these
purposes meaning the value of the assets of the Corporation, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets); or

(iii) the date that any one person, or more than one person acting as a group
(as determined under paragraph (i)(5)(v)(B) of Treasury Regulation
Section 1.409A-3(i)(5)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Corporation possessing 30 percent or more of the total
voting power of the stock of the Corporation; or

(iv) the election of directors constituting a majority of the Corporation’s
board of directors pursuant to a proxy solicitation not recommended by the
Corporation’s board of directors.

(b) As used in this Agreement, a Triggering Event means:

(i) (A) a material reduction in the base salary paid to the Executive or (B) a
material reduction in Executive’s bonus opportunity or (C) a material reduction
in the total aggregate value of the fringe benefits received by the Executive
from the levels received by the Executive at the time of a Change in Control or
during the 180 day period immediately preceding the Change in Control; or

(ii) a material diminution in the Executive’s authority, responsibilities or
duties or a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report (including a
requirement that an Executive report to an officer or employee of the
Corporation instead of reporting directly to the board of directors of the
Corporation) from the levels existing at the time of a Change in Control or
during the 180 day period immediately preceding the Change in Control; or

(iii) a change in the location or headquarters where the Executive is normally
expected to provide services to a location of 40 or more miles from the previous
location existing at the time of the Change in Control or during the 180 day
period immediately preceding the Change in Control; or

(iv) the Corporation’s material breach of its obligations under this Agreement.

(v) Notwithstanding the foregoing, a Triggering Event will not be deemed to have
occurred until the Executive has provided notice to the Corporation of the
existence of the Triggering Event within 45 days of the initial existence of the
Triggering Event, upon the notice of which the Corporation must be provided a
period of at least 180 days during which it may remedy the Triggering Event
condition and not be required to pay the amount described in subparagraph 2(c)
below (the “Triggering Event Notice Period”).

 

- 2 -



--------------------------------------------------------------------------------

(c) If the Corporation terminates Executive’s employment within the period
beginning six months prior to a Change in Control and ending 24 months following
a Change in Control or Executive voluntarily terminates his services following a
Triggering Event that occurs within 24 months following the date of a Change in
Control, the Corporation shall pay to the Executive a lump sum equal to the sum
of (A) twice the amount of the highest per annum base rate of salary in effect
with respect to the Executive during the two-year period immediately prior to
the termination of employment plus (B) twice the amount of the highest annual
bonus or incentive compensation earned by the Executive under any cash bonus or
incentive compensation plan of the Corporation during the three complete fiscal
years of the Corporation immediately preceding the termination of employment.
Such lump sum shall be paid by the Corporation to the Executive within twenty
days after the Executive’s termination of employment, or, in the event of a
voluntary termination due to a Triggering Event, within twenty days after the
expiration of the Triggering Event Notice Period where the Corporation has not
remedied the Triggering Event condition in accordance with subparagraph 2(b)(iv)
above. In addition, the Corporation, at the Corporation’s cost, shall continue
to provide Executive with the welfare benefits and other perquisites Executive
was receiving at the time of the Change in Control for a period of two years
following Executive’s termination of employment or such earlier date as
Executive becomes employed by another employer and becomes eligible for welfare
benefits. For purposes hereof, perquisites will include the Executive’s right to
lease a car or a car allowance, as the case may be. The amount of expenses
eligible for reimbursement, or in-kind perquisites provided, during an
Executive’s taxable year may not affect the expenses eligible for reimbursement,
or in-kind perquisites to be provided, in any other taxable year. Any
reimbursement of an eligible expense must be made on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred. The right to reimbursement or in-kind perquisites may not be subject
to liquidation or exchange for another benefit.

(d) Notwithstanding any provision herein, no amounts will be due under this
Agreement in the event the Executive’s employment is terminated by the
Corporation for cause. The term “for cause” shall mean solely the following
events: (i) conviction, or a plea of guilty or no contest, of a felony;
(ii) conviction, or a plea of guilty or no contest, of a crime involving
dishonesty, disloyalty or fraud; (iii) reporting to work under the influence of
alcohol; (iv) the use of illegal drugs (whether or not at the workplace);
(v) conviction, or a plea of guilty or no contest, of conduct in conjunction
with his duties hereunder which could reasonably be expected to, or which does,
cause the Corporation or any of its affiliates public disgrace or disrepute or
economic harm; (vi) repeated failure to perform duties as reasonably directed by
the Board or Robert Arzbaecher (or his successor or the person to whom you
directly report); (vii) gross negligence or willful misconduct with respect to
the Corporation; (viii) obtaining any personal profit not thoroughly disclosed
to and approved in writing by the Board or Robert Arzbaecher (or his successor)
in connection with any transaction entered into by, or on behalf of, the
Corporation or its affiliates; (ix) violation of any of the terms of the
Corporation’s or any of its affiliates’ established policies which is not cured
to the Board’s reasonable satisfaction within twenty (20) working days after you
receive written notice thereof; or (x) any other material breach of this
Agreement by you which is not cured to the Board’s reasonable satisfaction
within twenty (20) working days after you receive written notice thereof.

 

- 3 -



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary set forth in this paragraph 2 or
elsewhere in this Agreement, any payments made

(i) within 2- 1/2 months of the end of the Corporation’s taxable year containing
the Executive’s severance from employment, or

(ii) within 2- 1/2 months of the Executive’s taxable year containing the
severance from employment shall be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations thereunder.
Payments subject to subparagraphs (i) or (ii) shall be treated and shall be
deemed to be an entitlement to a separate payment within the meaning of
Section 409A of the Code and the regulations thereunder.

(iii) To the extent payments under this Agreement are not exempt from
Section 409A under subparagraphs (i) or (ii) above, any payments made in the
first 6 months following the Executive’s termination from employment that are
equal to or less than the lesser of the amounts described in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A.
Payments subject to this subparagraph (iii) shall be treated and shall be deemed
to be an entitlement to a separate payment within the meaning of Section 409A of
the Code and the regulations thereunder.

(iv) To the extent payments under this Agreement are not exempt from
Section 409A under subparagraphs (i), (ii) or (iii) above, any payments made
equal to or less than the applicable dollar amount under Section 402(g)(1)(B) of
the Code for the year of severance from employment shall be exempt from
Section 409A in accordance with Treasury Regulation
Section 1.409A-1(b)(9)(v)(D). Payments subject to this subparagraph (iv) shall
be treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.

(v) To the extent payments under this Agreement are not exempt from Section 409A
under subparagraphs (i), (ii), (iii) or (iv) above, and to the extent the
Executive is a “specified employee” (as defined below), payments due to the
Executive under Section 6 shall begin no sooner than six months after the
Executive’s severance from employment (other than for Death); provided, however,
that any payments not made during the six (6) month period described in this
Section 7(d) due to the 6-month delay period required under Treasury Regulation
Section 1.409A-3(i)(2) shall be made in a single lump sum as soon as
administratively practicable after the expiration of such six (6) month period,
and the balance of all other payments required under this Agreement shall be
made as otherwise scheduled in this Agreement. For purposes of this Paragraph 2,
any reference to severance of employment or termination of employment shall mean
a “separation from service” as defined in Treasury Reg. Section 1.409A-1(h). For
purposes of this Agreement, the term “specified employee” shall have the meaning
set forth in Treasury Reg. Section 1.409A-1(i).

 

- 4 -



--------------------------------------------------------------------------------

3. Certain Additional Payments by the Corporation.

(a) In the event it shall be determined that the severance benefits payable to
Executive under this Agreement or any other payments or benefits received or to
be received by the Executive (whether payable pursuant to the terms of this
Agreement, any other plan, agreement or arrangement) (the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”). The Gross-Up Payment shall be in an amount such
that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and excise tax imposed on the Gross-Up Payment, the Executive retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

(b) Subject to the provisions of paragraph (c) of this Section 3, all
determinations required to be made under this Section 3, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm or other similarly qualified expert
designated by the Executive (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Corporation and the Executive
within twenty business days of the receipt of notice from the Executive that
there has been a Payment, or such earlier time as is requested by the
Corporation. All fees and expenses of the Accounting Firm shall be borne solely
by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Section 3, shall be paid by the Corporation to the Executive within five days of
the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Corporation and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Corporation exhausts its
remedies pursuant to paragraph (c) of this Section 3 and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
Executive.

(c) The Executive shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing

 

- 5 -



--------------------------------------------------------------------------------

of such claim and shall describe the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the thirty-day period following the date on which he gives
such notice to the Corporation (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Corporation
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:

(i) give the Corporation any information reasonably requested by the Corporation
relating to such claim,

(ii) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

(iii) cooperate with the Corporation in good faith in order effectively to
contest such claim, and

(iv) permit the Corporation to participate in any proceedings relating to such
claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph c. of Section 3, the Corporation shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Corporation shall determine; provided, however, that if
the Corporation directs the Executive to pay such claim and sue for a refund,
the Corporation shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

- 6 -



--------------------------------------------------------------------------------

(d) If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to paragraph c. of this Section 3, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Corporation’s complying with the requirements of paragraph
(c) of this Section 3) promptly pay to the Corporation the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If after the receipt by the Executive of an amount advanced by the
Corporation pursuant to paragraph (c) of this Section 3, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Corporation does not notify the Executive in writing of its intent
to contest such denial of refund prior to the expiration of thirty days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

4. Confidential Information. As a supplement to any other confidentiality
provisions applicable to the Executive, Executive acknowledges that all
Confidential Information is and shall continue to be the exclusive proprietary
property of the Corporation, whether or not disclosed to or entrusted to the
custody of Executive. Executive will not, either during the term hereof or at
any time thereafter, disclose any Confidential Information, in whole or in part,
to any person or entity other than to employees or affiliates of the
Corporation, for any reason or purpose, unless the Corporation gives its prior
written consent to such disclosure. Executive also will not, either during the
term hereof or at any time thereafter, use in any manner any Confidential
Information for his own purposes or for the benefit of any person or entity
except the Corporation and its affiliates whether such use consists of
duplication, removal, oral communication, disclosure, transfer or other
unauthorized use thereof, unless the Corporation gives its prior written consent
to such use. As used herein, the term “Confidential Information” refers to all
information and materials not in the public domain belonging to, used by or in
the business of the Corporation (the “Business”) relating to its business
strategies, products, pricing, customers, technology, programs, costs, employee
compensation, marketing plans, developmental plans, computer programs, computer
systems, inventions, developments, formulae, processes, designs, drawings, trade
secrets of every kind and character and competitive information. “Confidential
Information” also includes confidential information belonging to other companies
and disclosed to the Executive by the Corporation.

5. Non-competition and Inventions.

(a) During the period of employment of Executive and for a period of one year
after Executive’s termination of employment for any reason, Executive shall not
directly or indirectly as a principal, agent, owner, employee, consultant,
advisor, trustee, beneficiary, distributor, partner, co-venturer, officer,
director, stockholder or in any other capacity, nor will any entity owned by
Executive:

(i) divert or attempt to divert any business from the Corporation or engage in
any act likely to cause any customer or supplier of the Corporation to
discontinue or curtail its business with the Corporation or to do business with
another entity, firm, business, activity or enterprise directly or indirectly
competitive with the Corporation; or

 

- 7 -



--------------------------------------------------------------------------------

(ii) contact, sell or solicit to sell or attempt to contact, sell or solicit to
sell products competitive to those sold by the Corporation to any customer of
the Corporation with which Executive had contact while performing services for
the Corporation; or

(iii) solicit or attempt to solicit any employee of the Corporation for
employment or retention.

Notwithstanding the provisions above, Executive may acquire securities of any
entity the securities of which are publicly traded, provided that the value of
the securities of such entity held directly or indirectly by Executive
immediately following such acquisition is less than 5% of the total value of the
then outstanding class or type of securities acquired.

(b) Executive acknowledges and agrees that the restrictions set forth in this
Section 5 are founded on valuable consideration and are reasonable in duration
and geographic area in view of the circumstances under which this Agreement is
executed and that such restrictions are necessary to protect the legitimate
interests of the Corporation. If, in any judicial proceeding, a court shall
refuse to enforce any separate covenant set forth herein, then such
unenforceable covenant shall be deemed eliminated from this Section 4 for the
purpose of that proceeding to the extent necessary to permit the remaining
separate covenants to be enforced.

(c) The Executive hereby sells, transfers and assigns to the Corporation the
entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable materials, made or conceived by the Executive, solely or jointly,
or in whole or in part, during the period Executive is bound by this Agreement
which (i) relate to methods, apparatus, designs, products, processes or devices
sold, leased, used or under construction or development by the Corporation or
any subsidiary or (ii) otherwise relate to or pertain to the business, functions
or operations of the Corporation or any subsidiary, or (iii) arise (wholly or
partly) from the efforts of the Executive during the Term hereof in connection
with his performance of his duties hereunder. The Executive shall communicate
promptly and disclose to the Corporation, in such form as the Corporation
requests, all information, details and data pertaining to the aforementioned
inventions, ideas, disclosures and improvements; and, whether during the term
hereof or thereafter, the Executive shall execute and deliver to the Corporation
such formal transfers and assignments and such other papers and documents as may
be required of the Executive to permit the Corporation to file and prosecute the
patent applications and, as to copyrightable material, to obtain copyright
thereon. This provision does not relate to any invention for which (i) no
equipment, supplies, facilities or trade secret information of the Corporation
was used and which was developed entirely on the Executive’s own time and which
does not relate (A) directly to the business of the Corporation, or (B) to the
Corporation’s actual or demonstrably anticipated research or development; or
(ii) does not result in any work performed by the Executive for the Corporation.

 

- 8 -



--------------------------------------------------------------------------------

(d) The provisions in this paragraph are a supplement to any other
confidentiality and non-compete provisions applicable to the Executive in any
other agreements.

6. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive, to his address appearing on the records of the Corporation.

If to the Corporation:

Actuant Corporation

13000 West Silver Spring Drive

Butler, WI 53007

Attention: Chairman of the Audit Committee

With a copy to:

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Attention: Helen R. Friedli

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Corporation may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

- 9 -



--------------------------------------------------------------------------------

(e) The Executive’s or the Corporation’s failure to insist upon strict
compliance with any provisions hereof or any other provision of this Agreement
or the failure to assert any right the Executive or the Corporation may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for cause pursuant to this Agreement, shall not be deemed
to be a waiver of such provision or right of any other provision or right of
this Agreement.

(f) The Executive and the Corporation acknowledge that, except as may otherwise
be provided herein or under any other written agreement between the Executive
and the Corporation, the employment of the Executive by the Corporation is “at
will” and the Executive’s employment may be terminated by the Corporation at any
time.

(g) The Corporation agrees that if it breaches any payment obligation hereunder,
the Corporation will pay all reasonable attorney fees and costs incurred by
Executive in enforcing Executive’s rights hereunder.

(h) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(i) If the Corporation sells, leases, exchanges or otherwise disposes of, in a
single transaction or series of related transactions, all or substantially all
of its property and assets, or if the Corporation ceases to exist as a separate
entity as a result of a merger, spin-off, reorganization or otherwise, then the
Corporation will, as a condition precedent to any such transaction, cause
effective provision to be made so that the person or entity acquiring such
property and assets or succeeding to the business of the Corporation as the
surviving entity of a merger, spin-off, reorganization or otherwise, as
applicable, becomes bound by, and replaces the Corporation under, this
Agreement.

7. Injunctive Relief. Executive acknowledges and agrees that irreparable injury
will result to the Corporation in the event Executive breaches any covenant
contained in this Agreement and that the remedy at law for such breach will be
inadequate. Therefore, if Executive engages in any act in violation of the
provisions of this Agreement, the Corporation shall be entitled, in addition to
such other remedies and damages as may be available to it by law or under this
Agreement, to injunctive or other equitable relief to enforce the provisions
hereof.

8. Prior Agreement. This Agreement supersedes any and all prior Change in
Control agreements between the Executive and the Corporation, which agreements
are hereby terminated and of no further force or effect.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

ACTUANT CORPORATION By:   /s/ Robert C. Arzbaecher   Robert C. Arzbaecher By:  
/s/ Mark E. Goldstein   Mark E. Goldstein

 

- 11 -